Exhibit 10.1

LINCOLN ELECTRIC HOLDINGS, INC.

2015 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

Restricted Shares Agreement

WHEREAS, Lincoln Electric Holdings, Inc. (the “Company”) maintains the Company’s
2015 Stock Plan for Non-Employee Directors, as may be amended from time to time
(the “Plan”), pursuant to which the Company may award Restricted Shares to
non-employee Directors of the Company;

WHEREAS,                      (the “Grantee”) is an non-employee Director of the
Company;

WHEREAS, the Grantee was awarded Restricted Shares under the Plan by the
Nominating and Corporate Governance Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company on                      (the “Date of
Grant”) and the execution of an award agreement substantially in the form hereof
(the “Agreement”) has been authorized by a resolution of the Committee duly
adopted on such date.

NOW, THEREFORE, pursuant to the Plan and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee the award of                      Restricted Shares.

 

1. Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement with initial capital letters will have the meanings assigned to them
in the Plan.

 

  (a) “Cause”: A termination for “Cause” shall mean that, prior to termination
of service as a Director of the Company, the Grantee shall have:

 

  (i) been convicted of, or pleaded nolo contendere to, a criminal violation, in
each case, involving fraud, embezzlement or theft in connection with the
Grantee’s duties or in the course of the Grantee’s service as a Director of the
Company (or the Successor, if applicable);

 

  (ii) committed intentional wrongful damage to property of the Company (or the
Successor, if applicable);

 

  (iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Company subsidiary (or the
Successor, if applicable); or

 

  (iv) committed intentional wrongful engagement in any of the activities set
forth in any confidentiality, non-competition or non-solicitation arrangement
with the Company or any Company subsidiary (or the Successor, if applicable) to
which the Grantee is a party;



--------------------------------------------------------------------------------

and, in each case, any such act shall have been demonstrably and materially
harmful to the Company (or the Successor, if applicable). For purposes of this
Agreement, no act or failure to act on the part of the Grantee will be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
will be deemed “intentional” only if done or omitted to be done by the Grantee
not in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Company (or the Successor, if
applicable).

 

  (b) “Replacement Award” means an award: (i) of the same type (e.g., time-based
restricted shares) as the Replaced Award; (ii) that has a value at least equal
to the value of the Replaced Award; (iii) that relates to publicly traded equity
securities of the Company or its successor in the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control; (iv) if the Grantee holding the Replaced Award is subject to U.S.
federal income tax under the Code, the tax consequences of which to such Grantee
under the Code are not less favorable to such Grantee than the tax consequences
of the Replaced Award; and (v) the other terms and conditions of which are not
less favorable to the Grantee holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 1(b) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

 

2. Issuance of Restricted Shares. The Restricted Shares covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant.

 

3. Restrictions on Transfer of Shares. Subject to Section 14 of the Plan, the
Common Shares subject to this grant of Restricted Shares may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by the Grantee, except to the Company, until the Restricted Shares have vested
as provided in Section 4, 5 or 6 hereof; provided, however, that the Grantee’s
rights with respect to such Common Shares may be transferred by will or pursuant
to the laws of descent and distribution. Any purported transfer or encumbrance
in violation of the provisions of this Section 3 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Common Shares. The Company in its sole discretion, when and as
permitted by the Plan, may waive the restrictions on transferability with
respect to all or a portion of the Common Shares subject to this grant of
Restricted Shares.

 

4. Vesting of Restricted Shares. Subject to the terms and conditions of Sections
5, 6 and 7 hereof, all of the Restricted Shares covered by this Agreement shall
vest after three full years from the Date of Grant; provided, however, that the
Grantee shall have served continuously as a Director for that entire period.

 

- 2 -



--------------------------------------------------------------------------------

5. Effect of Change in Control. In the event a Change in Control occurs after
the Date of Grant but before the Restricted Shares vest pursuant to Section 4 or
6 of this Agreement, the Restricted Shares covered by this Agreement shall vest
to the extent provided in this Section 5:

 

  (a) If the Grantee serves as an Eligible Director of the Company throughout
the period beginning on the Date of Grant and ending on the date of the Change
in Control, the Restricted Shares covered by this Agreement will vest in full
immediately prior to the Change in Control, except to the extent that a
Replacement Award is provided to the Grantee in accordance with Section 1(b) to
replace, adjust or continue the award of Restricted Shares covered by this
Agreement (the “Replaced Award”). If a Replacement Award is provided, references
to Restricted Shares in this Agreement shall be deemed to refer to the
Replacement Award after the Change in Control.

 

  (b) If, upon or after receiving a Replacement Award, the Grantee experiences a
termination of service as an Eligible Director of the Company (or its successor)
(as applicable, the “Successor”) by reason of the Successor terminating
Grantee’s employment other than for Cause within a period of two years after the
Change in Control and during the remaining vesting period for the Replacement
Award, the Replacement Award shall immediately vest in full upon such
termination.

 

6. Effect of Death, Disability or Retirement.

 

  (a) If the Grantee’s service as a Director of the Company should terminate
because of the Grantee’s death or Disability, prior to the vesting otherwise
provided in Section 4, 5 or 6 hereof, the Restricted Shares subject to this
Agreement shall immediately vest in full.

 

  (b) If the Grantee’s service as a Director of the Company should terminate
because of the Grantee’s Retirement, prior to the end of vesting period provided
in Section 4, 5 or 6 hereof, a pro rata portion of the Restricted Shares subject
to this Agreement shall immediately vest. The pro rata portion that shall vest
shall be determined by multiplying the total number of Restricted Shares covered
by this Agreement by the number of days the Grantee has served as a Director of
the Company from the Date of Grant through the date of Retirement, divided by
1,095 (rounded down to the nearest whole Common Share). Any Restricted Shares
subject to this Agreement that do not so vest in connection with the Grantee’s
Retirement will be forfeited.

 

7. Retention of Stock Certificate(s) by the Corporation. Unless otherwise
determined by the Committee, all Restricted Shares covered by this Agreement
will be held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Restricted Shares as set forth
herein, until those shares have vested in accordance with Section 4, 5 or 6
hereof.

 

8.

Dividends and Voting Rights. The Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled

 

- 3 -



--------------------------------------------------------------------------------

  to receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the Restricted Shares covered by this Agreement.

 

9. No Right to Continued Service. The Plan and this Agreement will not confer
upon the Grantee any right with respect to the continuance of service as a
Director of the Company.

 

10. Agreement Subject to the Plan. The Restricted Shares granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan. In the event of any inconsistency between this
Agreement and the Plan, the terms of the Plan will govern. In addition, the
terms and conditions of Section 10 of the Plan shall apply to this award of
Restricted Shares as if Restricted Shares were specifically included in the list
of award vehicles included in the first sentence thereof.

 

11. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to Restricted Shares without the Grantee’s consent.

 

12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.

 

13. Governing Law. This Agreement is made under, and will be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

14. Restricted Shares Subject to the Company’s Recovery of Funds Policy.
Notwithstanding anything in this Agreement to the contrary, the Restricted
Shares covered by this Agreement shall be subject to the Company’s Recovery of
Funds Policy (or similar clawback policy), as it may be in effect from time to
time, including, without limitation, to implement Section 10D of the Exchange
Act and any applicable rules or regulations issued by the U.S. Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Common Shares may be traded.

 

- 4 -



--------------------------------------------------------------------------------

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Shares Agreement and accepts the right to receive the Restricted
Shares granted hereunder subject to the terms and conditions of the Plan and the
terms and conditions herein above set forth.

 

Date:  

 

    

 

       «Name»

THIS AGREEMENT is executed in the name and on behalf of the Company on this     
day of             , 201    .

 

LINCOLN ELECTRIC HOLDINGS, INC.

 

Christopher L. Mapes

Chairman, President and Chief Executive Officer